Citation Nr: 0100279	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for claimed 
erectile dysfunction.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy and obstruction of the lower third of the right 
ureter claimed as the result of exposure to ionizing 
radiation.  

3.  Entitlement to service connection for hyperplasia of the 
prostate claimed as the result of exposure of ionizing 
radiation.  

4.  Entitlement to service connection for the residuals of 
prostate surgery claimed as the result of exposure to 
ionizing radiation.  

5.  Entitlement to service connection for a disability 
manifested by rectal bleeding claimed as the result of 
exposure to ionizing radiation.  

6.  Entitlement to service connection for a claimed skin 
rash.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from February and September 1999 rating decisions 
of the RO.  

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in December 1999.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In this regard, the veteran should be asked to submit 
competent evidence to support his assertions that he has 
current disability due to VA treatment or as the result of 
exposure to ionizing radiation during service.  

The veteran asserts that he has erectile dysfunction caused 
by injury resulting from a prostate biopsy done in December 
1997.  He has testified that a biopsy of the prostate was 
performed in November 1997 and that, after another biopsy 
performed by a person who was not a doctor in December 1997, 
he developed bleeding and erectile dysfunction.  

The medical evidence of record includes the operation report 
of the November 1997 prostate biopsy performed at a VA 
Medical Center.  While a December 1997 outpatient record 
shows that another biopsy was performed in that month, there 
is no operative report.  As such, it appears that the 
complete VA records regarding the treatment of the veteran 
have not been obtained.  All records must be obtained and 
added to the claims file.  

The veteran also testified in December 1999 that he had an 
appointment with a private doctor for the purpose of 
obtaining an medical opinion regarding the erectile 
dysfunction claimed as due to VA treatment.  In February 
2000, additional private treatment records were submitted.  
However, those records do not contain any opinion regarding 
the etiology of the condition.  The veteran should be 
requested to identify any pertinent private treatment 
records.  

The veteran asserts that he was exposed to radiation while 
stationed in Japan and when he visited Hiroshima.  He is 
seeking service connection for prostate disability and for a 
disability manifested by rectal bleeding as a result of 
exposure to ionizing  radiation during this period of 
service.  He testified that he had spoken to several VA 
doctors regarding the claimed conditions.  The RO should 
obtain any pertinent VA medical records regarding these 
claims.  

The veteran also seeks service connection for a skin rash.  
He testified that the rash had its onset during active 
service and that he was treated after service for a skin 
condition by a private doctor who is now deceased.  The 
veteran indicated that he had never sought treatment for the 
skin condition at the VA.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed erectile dysfunction, benign 
prostatic hypertrophy, obstruction of the 
right ureter, hyperplasia of the 
prostate, residuals of prostate surgery, 
rectal bleeding and skin disorder.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions regarding the claimed 
conditions.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should contact the VA Medical 
Center in order to obtain the complete 
clinical records involving the veteran's 
hospitalization and treatment to include 
prostate biopsy performed on November 4, 
1997 and a prostate biopsy performed on 
December 9, 1997.  The request should 
specifically include all original 
doctors' orders, nurses' notes, radiology 
reports and laboratory reports.  All 
records obtained must be associated with 
the claims file.  

3.  Following completion the development 
requested hereinabove, the RO must review 
the veteran's claims.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


